        Case 5:17-cr-00320-GJP Document 379 Filed 02/18/21 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

        v.
                                                            No. 17-cr-320-9
 JALIL COLLAZO-ORTIZ




PAPPERT, J.                                                            February 18, 2021

                                    MEMORANDUM

       From February to May of 2017, law enforcement officers used wiretaps to

monitor a drug trafficking conspiracy involving Jalil Collazo-Ortiz and several co-

conspirators. (Change of Plea Hr’g Tr. 30:12–31:7.) On May 19, 2017, officers executed

a search warrant at Collazo-Ortiz’s home where they recovered a loaded semiautomatic

firearm, $17,558 in cash, forty-seven bags of heroin and a digital scale. (Id. at 32:7–15.)

Collazo-Ortiz was indicted on counts of: (1) conspiracy to distribute 100 grams or more

of a mixture and substance containing a detectable amount of heroin in violation of 21

U.S.C. §§ 846, 841(b)(1)(B); (2) possession with intent to distribute heroin in violation of

21 U.S.C. § 841(a)(1), (b)(1)(C); (3) possession of a firearm in furtherance of a drug

trafficking crime in violation of 18 U.S.C. § 924(c); and (4) being a felon in possession of

a firearm in violation of 18 U.S.C. § 922(g). He pled guilty on September 27, 2018,

(ECF No. 229), and the Court imposed a sentence of 60 months’ imprisonment for the

conspiracy charge and concurrent 60-month sentences for possession with intent to

distribute heroin and being a felon in possession of a firearm, (ECF Nos. 289, 290). The

Court also imposed a consecutive 60-month sentence for possession of a firearm in




                                             1
        Case 5:17-cr-00320-GJP Document 379 Filed 02/18/21 Page 2 of 6




furtherance of a drug trafficking crime, four years’ supervised release, a $1,000 fine and

a $400 special assessment. (Id.) On June 25, 2020, he filed a pro se Motion to Vacate,

Set Aside or Correct Sentence under 28 U.S.C. § 2255. (ECF No. 329.) At the Court’s

direction, he re-filed the Motion on the Court’s standard form for § 2255 motions. (ECF

No. 359.) Collazo-Ortiz argues that the Court should vacate his conviction and

sentence for being a felon in possession of a firearm in light of the Supreme Court’s

decision in Rehaif v. United States, 139 S. Ct. 2191 (2020). For the following reasons,

the Motion is denied and no certificate of appealability shall issue.

                                             I

       28 U.S.C. § 2255 permits a prisoner sentenced by a federal court to “move the

court which imposed the sentence to vacate, set aside, or correct the sentence” where:

(1) the sentence was imposed in violation of the Constitution or laws of the United

States; (2) the court was without jurisdiction to impose such sentence; (3) the sentence

was in excess of the maximum authorized by law; or (4) the sentence is otherwise

subject to collateral attack. See 28 U.S.C. § 2255(a). The petitioner bears the burden of

proving that his conviction is illegal. United States v. Davies, 394 F.3d 182, 189 (3d Cir.

2005). Further, a petitioner “must clear a significantly higher hurdle than would exist

on direct appeal” to obtain relief. See United States v. Cleary, 46 F.3d 307, 310 (3d Cir.

1995) (quoting United States v. Frady, 456 U.S. 152, 166 (1982)).

       A district court has discretion in determining whether to hold an evidentiary

hearing on a prisoner’s motion under § 2255. See Gov’t of Virgin Islands v. Forte, 865

F.2d 59, 62 (3d Cir. 1989). A district court may summarily dismiss a motion brought

under § 2255 without a hearing where the “motion, files, and records, ‘show




                                             2
        Case 5:17-cr-00320-GJP Document 379 Filed 02/18/21 Page 3 of 6




conclusively that the movant is not entitled to relief.’” United States v. Nahodil, 36

F.3d 323, 326 (3d Cir. 1994) (quoting United States v. Day, 969 F.2d 39, 41–42 (3d Cir.

1992)). That is the case here.

                                            II

       Collazo-Ortiz’s Guilty Plea Agreement precludes the collateral relief sought.

Criminal defendants “may waive both constitutional and statutory rights, provided they

do so voluntarily and with knowledge of the nature and consequences of the waiver.”

United States v. Mabry, 536 F.3d 231, 236 (3d Cir. 2008), abrog. on other grounds by

Garza v. Idaho, 139 S. Ct. 738 (2019). When a criminal defendant waives collateral

challenge rights, the Court must evaluate the validity of the waiver by examining two

factors: (1) whether the waiver was knowing and voluntary; and (2) whether enforcing

the waiver “would work a miscarriage of justice.” Id. at 237.

                                             A

       In determining whether a waiver is knowing and voluntary, the Court “must

address the defendant personally in open court and inform the defendant of, and

determine that the defendant understands . . . the terms of any provision in a plea

agreement waiving the right to appeal or collaterally attack the sentence.” United

States v. Khattak, 273 F.3d 557, 563 (3d Cir. 2001) (citing Fed. R. Crim. P. 11(c)(6)).

The Court did just that.

       In his Guilty Plea Agreement, Collazo-Ortiz agreed that “the defendant

voluntarily and expressly waives all rights to appeal or collaterally attack the

defendant’s conviction, sentence, or any other matter relating to this prosecution,

whether such a right to appeal or collateral attack arises under 18 U.S.C. § 3742, 28




                                             3
         Case 5:17-cr-00320-GJP Document 379 Filed 02/18/21 Page 4 of 6




U.S.C. § 1291, 28 U.S.C. § 2255, or any other provision of law,” subject to certain

exceptions; all of which do not apply. See (Guilty Plea Agreement ¶ 15).

       At his change of plea hearing, Collazo-Ortiz acknowledged that he signed the

Guilty Plea Agreement containing the waiver of his right to appeal or collaterally

attack his sentence. (Change of Plea Hr’g Tr. 18:25–19:1.) Collazo-Ortiz stated that

before signing the Agreement he read it and discussed it with his attorney and that he

understood its terms. (Id. at 19:2–10.) During his guilty plea colloquy, the Court

separately reviewed his limited right to appeal and collateral proceedings and Collazo-

Ortiz confirmed again that he understood and agreed to them all. (Id. at 24:14–25:14.)

Collazo-Ortiz’s guilty plea, including the waiver of his rights to collaterally challenge

his sentence, was knowing, voluntary and intelligently made. (Id. at 41:12–25.)

                                              B

       The Court must consider whether enforcing this waiver would work a

“miscarriage of justice.” Mabry, 536 F.3d at 237. Courts should apply the miscarriage

of justice exception to a collateral attack waiver “sparingly and without undue

generosity.” United States v. Wilson, 429 F.3d 455, 458 (3d Cir. 2005) (citation

omitted). Nevertheless, the Court has an affirmative duty to examine the issue. See

Mabry, 536 F.3d at 237.

       To determine whether enforcement would create a miscarriage of justice, courts

should consider “the clarity of the error, its gravity, its character (e.g., whether it

concerns a fact issue, a sentencing guideline, or a statutory maximum), the impact of

the error on the defendant, the impact of correcting the error on the government, and




                                              4
        Case 5:17-cr-00320-GJP Document 379 Filed 02/18/21 Page 5 of 6




the extent to which the defendant acquiesced in the result.” Id. at 242–243 (quoting

United States v. Teeter, 257 F.3d 14, 25–26 (1st Cir. 2001)).

       The Third Circuit has recognized the miscarriage of justice exception in a few

limited circumstances, such as where constitutionally deficient lawyering prevented a

defendant from understanding his plea, where a defendant should have been permitted

to withdraw a guilty plea or where the waiver itself was the product of ineffective

assistance of counsel. See United States v. Spivey, 182 F. Supp. 3d 277, 280 (E.D. Pa.

2016) (citing United States v. Shedrick, 493 F.3d 292, 298 (3d Cir. 2007); Wilson, 429

F.3d at 458). Collazo-Ortiz’s claim does not fall within the “limited circumstances”

recognized by the Court of Appeals and enforcing his agreed-to waiver will not work a

miscarriage of justice. See Khattak, 273 F.3d at 563.

                                            III

       Collazo-Ortiz did not waive in his Guilty Plea Agreement his right to assert a

claim of ineffective assistance of counsel. To the extent he raises one now, the claim is

denied. A defendant who claims to have been denied effective assistance must first

show that counsel performed deficiently. Strickland v. Washington, 466 U.S. 668, 687

(1984). This requires showing that counsel made errors “so serious that counsel was

not functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.”

Id. In other words, this element is satisfied if “counsel’s performance fell outside the

bounds of competent representation.” Buck v. Davis, 137 S. Ct. 759, 775 (2017). The

defendant must also show that counsel’s deficient performance prejudiced him.

Strickland, 466 U.S. at 687. To show prejudice, the defendant must demonstrate “a

reasonable probability that, but for counsel’s unprofessional errors, the result of the




                                             5
        Case 5:17-cr-00320-GJP Document 379 Filed 02/18/21 Page 6 of 6




proceeding would have been different.” Buck, 137 S. Ct. at 776 (quoting Strickland, 466

U.S. at 694).

       If Collazo-Ortiz is attempting to argue that his counsel was ineffective for not

explaining that knowledge of his status as a felon was a material element of the offense

prior to his guilty plea, that argument fails. “[T]here is no general duty on the part of

defense counsel to anticipate changes in the law,” so counsel’s failure to explain the law

as it is today could not support an ineffective assistance of counsel claim. Davies, 394

F.3d at 189 (quoting Forte, 865 F.2d at 62).

                                            IV

       When a district court denies a § 2255 motion, a petitioner may only appeal if the

district court grants a certificate of appealability. 28 U.S.C. § 2253. Because Collazo-

Ortiz has not made a substantial showing of the denial of a constitutional right and

reasonable jurists would not debate the dispositions of his claims, no certificate of

appealability shall issue. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473,

484 (2000).

       An appropriate order follows.



                                                        BY THE COURT:




                                                        /s/ Gerald J. Pappert
                                                        GERALD J. PAPPERT, J.




                                               6
